DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Uehara (U.S.  Patent Application Publication 2019/0266741) does not teach nor suggest in detail the identified “determining whether the first detection box information is valid detection box information with respect to a second cloud-point data frame in the set that corresponds to a second time prior to the first time; and determining whether the first detection box information is to be used as final detection box information of the target object in the second point-cloud data frame according to the result of the determination”. Uehara is directed to a method that includes, in response to emitting a signal pulse, acquiring point cloud data about the surrounding environment as identified from the signal pulse reflecting from the surrounding environment.  The method further includes determining which data points within the point cloud data are edge points by distinguishing the edge points from field points in the point cloud data according to edge characteristics.  The method includes identifying an object in the surrounding environment according to a segment of the point cloud data that is bound by the edge points (abstract).  However, Uehara fails to disclose the claim limitations as described above. 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A method for generating an object detection box based on point-cloud data, comprising: obtaining a set of point-cloud data frames collected by a radar device within a set period; obtaining, from the set, a first point-cloud data frame corresponding to a first time when an unmanned vehicle is closest to a target object, and obtaining first detection box information corresponding to the target object in the first point-cloud data frame that is obtained through an automatic detection algorithm; determining whether the first detection box information is valid detection box information with respect to a second cloud-point data frame in the set that corresponds to a second time prior to the first time; and determining whether the first detection box information is to be used as final detection box information of the target object in the second point-cloud data frame according to the result of the determination (Independent claim 1; claims 2-10 depend from claim 1).
An apparatus for generating an object detection box based on point-cloud data, comprising: a memory; a processor; and a computer program stored in the memory and operated in the processor, wherein, when the computer program is executed by the processor, the processor is configured to implement a method for generating an object detection box based on point-cloud data, comprising: obtaining a set of point-cloud data frames collected by a radar device within a set period; obtaining, from the set, a first point-cloud data frame corresponding to a first time when an unmanned vehicle is closest to a target object, and obtaining first detection box information corresponding to the target object in the first point-cloud data frame that is obtained through an automatic detection algorithm; determining whether the first detection box information is valid detection box information with respect to a second cloud-point data frame in the set that corresponds to a second time prior to the first time; and determining whether the first detection box information is to be used as final detection box information of the target object in the second point-cloud data frame according to the result of the determination (Independent claim 11; claims 12-19 depend from claim 11).
A non-transitory computer-readable storage medium having a computer program stored thereon, wherein, when the computer program is executed by a processor, the computer program implements a method for generating an object detection box based on point-cloud data, comprising: obtaining a set of point-cloud data frames collected by a radar device within a set period; obtaining, from the set, a first point-cloud data frame corresponding to a first time when an unmanned vehicle is closest to a target object, and obtaining first detection box information corresponding to the target object in the first point-cloud data frame that is obtained through an automatic detection algorithm; determining whether the first detection box information is valid detection box information with respect to a second cloud-point data frame in the set that corresponds to a second time prior to the first time; and determining whether the first detection box information is to be used as final detection box information of the target object in the second point-cloud data frame according to the result of the determination (Independent claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levinson et al. (U.S. Patent Application Publication 2018/0136651) discloses in Fig. 23 a diagram 2300 includes a perception engine 2366, which, in turn, includes a segmentation processor 2310, an object tracker 2330, and a classifier 2360.  Further, perception engine 2366 is configured to receive a local position data 2352, Lidar data 2372, camera data 2374, and radar data 2376, for example.  Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery (e.g., background).  In some cases, 3D blobs may be segmented to distinguish each other.  In some examples, a blob may also refer to a point cloud (e.g., composed of colored laser return data) or other elements constituting an object.  Object tracker 2330 is configured to perform frame-to-frame estimations of motion for blobs, or other segmented image portions.  Further, data association is used to associate a blob at one location in a first frame at time, t1, to a blob in a different position in a second frame at time, t2.  In some examples, object tracker 2330 is configured to perform real-time probabilistic tracking of 3-D objects, such as blobs (paragraph [0107]).  However, Levinson et al. fails to disclose the claim limitations as described above. 
Miksa et al. (U.S. Patent Application Publication 2010/0296705) discloses receiving time and position data from a position determination device on board a mobile system, receive first range sensor data from at least a first range sensor on board said mobile system and receive second range sensor data from a second range sensor on board said mobile system; identify a first points cloud within said first range sensor data, relating to at least one object; identify a second points cloud within said second range sensor data, relating to said same at least one object; and calculate a motion vector for said at least one object from said first and second points clouds (claim 20).  However, Miksa et al. fails to disclose the claim limitations as described above.
Li et al. (U.S. Patent Application Publication 2019/0180467).
Chaudhuri et al. (U.S. Patent 11,151,788).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
May 4, 2022